On APPLICATION for ¡Rehearing.
DUFOUR, 'J.
In his application for rehearing counsel for defendant says:
“The Court, in the opinion, says: 'That grounds for injunction were want of consideration, error and fraud in signing the' note/ ”
Whilst it is true that the grounds for injunction were as stated above, they were not the only grounds. The injunction was also1 asked oil the additional ground — that the writ for executory process had issued for more than was due.
Here is the allegation in the petition which we refer to 1
May 29th, 1905.
Writ refused by Supreme Court, June 19th, 1905.
“Petitioner further represents that as per demand notice issued in these proceedings, payment is demanded of,, petitioner of the sum of two hundred dollars with interest thereon from October ist, 1903, and petitioner avers that it is not true that the note which petitioner signed bore any interest from said date, October ist, 1903.
“And petitioner finally avers that it is necessary that a writ of injunction issue herein.”
On this additional ground was the injunction also asked. And that an injunction on this ground was proper, was held in the case of Ricks vs. Bernstein, 19 An. 141, which this 'Court has affirmed.”
In that case no objection appears to have been made to the form of procedure, but in Chaffe vs. Dubose, 36 An. 257, where such objection was made, the Court held that an injunction will not lie to restrain executory process for want of authentic evidence, and that the proper remedy in such a case is by appeal from the order of seizure and sale.
In respect to the plaintiff’s complaint, we adhere to the view that the. act does not warrant executory process, for the reasons originally assigned. Rehearing refused.